DETAILED ACTION
The following is a non-final office action upon examination of application number 16/479899. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/2/2022 has been entered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1-5, 7, 8, 10-14, 16, 17, and 19 have been amended. 
Claims 1-5, 7, 8, 10-14, 16, 17, and 19 are pending in the application and have been examined on the merits discussed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14, 16, 17 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 11 recites the limitation "wherein the timer is started when the one or more sensors of a bathroom component requiring repair are de-activated".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this claim is being interpreted as wherein the timer is started when one or more sensors of a bathroom component requiring repair are de-activated. Appropriate correction/clarification is required. Dependent claims 12-14, 16, 17 and 19, inherit the deficiencies from parent claim 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-14, 16, 17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 11-14, 16, 17 and 19  are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. 
(Step 2A) The claims recite an abstract idea instructing how to manage maintenance of components, which is described by claim limitations reciting: capturing usage data associated with respective bathroom components, each bathroom component having a unique identifier; determining from the usage data whether any of the bathroom components requires maintenance including repairing of a bathroom component; and communicating the location of each respective bathroom component requiring repair, wherein, when more than one bathroom component requires repair, the method further comprises presenting a list ordered in an order to optimize repair of the bathroom component repair optimization system, determines the order which minimizes repair time of the bathroom component repair optimization system, generating a detailed geographical mapping in a three dimensional schematic of the building being monitored that is displayed with directions from a current location to the three dimensional location of the bathroom component to be repaired, and 4Application No. 16/479,899 Reply to Office Action Dated March 14, 2022counting down from a pre-determined amount of time, wherein the timer is started when the one or more sensors of a bathroom component requiring repair are de-activated, and wherein, when the timer has elapsed, the bathroom component requiring repair is removed from the list. The identified recited limitations in the claims describing managing maintenance of components (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices, commercial interactions and managing personal behavior. Dependent claims 12-14, and 16 recite limitations that further narrow managing maintenance of components (i.e., the abstract idea); therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements in claim 11 (i.e., the at least one user device and App or server) do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer/processor.
Additional elements such as communicating the location … to at least one user device; presenting on the user device a list…; and generating a detailed geographical mapping… that is displayed on the user device, do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these limitations only add extra-solution activities (data output/display). Additional elements reciting an indoor positioning system device that determines a three dimensional location associated with the bathroom component  and a current location determined using the indoor positioning system device of the user device are recited at a high level of generality and only generally link the abstract idea to a technological environment (GPS/positioning technology); further, these additional elements do not provide an improvement to the computer or technology. Additional elements related to using a timer and when the timer has elapsed, the one or more sensors are re-activated are recited at a high level of generality and do not provide an improvement to the computer or technology. Similarly, additional elements in claims 17, and 19, add additional elements that do not yield an improvement to the computer or technology. Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements reciting communicating the location … to at least one user device; presenting on the user device a list…; and generating a detailed geographical mapping… that is displayed on the user device do not provide an improvement and only add extra-solution activities. Further, the courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). The courts have also found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). Additional elements reciting an indoor positioning system device that determines a three dimensional location associated with the bathroom component  and a current location determined using the indoor positioning system device of the user device do not provide an improvement and link the abstract idea to a technological environment. Additional elements related to using a timer and when the timer has elapsed, the one or more sensors are re-activated are recited at a high level of generality and do not provide an improvement to the computer or technology. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive.
Applicant argues that the claims are eligible at step 2A of the USC 101 analysis.
Examiner respectfully disagrees. The identified recited limitations in the claims describing managing maintenance of components (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices. 
The courts have used the phrases "fundamental economic practices" or "fundamental economic principles" to describe concepts relating to the economy and commerce. Fundamental economic principles or practices include hedging, insurance, and mitigating risks. The term "fundamental" is not used in the sense of necessarily being "old" or "well-known." See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015) (a new method of price optimization was found to be a fundamental economic concept); In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice"); In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019) (non-precedential) (claims to a new method of allocating returns to different investors in an investment fund was a fundamental economic concept). 
Examiner notes that, unlike eligible claim 1 of the present application, claim 11 does not clearly specify the role of the sensor in capturing the usage data; instead, claim 11 only recites an abstract step of capturing usage data without specifying if a component or person is performing the method step. Examiner suggests amending claim 11 to more clearly describe the technological environment and hardware elements (i.e., sensor) performing the recited method steps (also see Claim 1 “a plurality of bathroom components in communication with the processing device, each bathroom component having a unique identifier, an indoor positioning system device that determines a three dimensional location associated with the bathroom component, and one or more sensors for capturing usage data associated with the bathroom component, wherein usage data including flow rate, and wherein if the flow rate is determined to be outside of predefined parameters then the bathroom component is faulty and is required to be repaired;one or more user devices in communication with the processing device, each user device including a display and an indoor positioning system device, wherein the usage data of bathroom components is communicated to the processing device and the processing device determines from the usage data whether any of the bathroom components requires maintenance including repairing of a bathroom component, where the location of each respective bathroom component requiring repair is communicated to at least one of the one or more user devices from the processing device”).
The claims in Core Wireless disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. The disclosed invention in Core Wireless was found to improve the efficiency of using the electronic device by bringing together a limited list of common functions and commonly accessed stored data, which can be accessed directly from the main menu. Displaying selected data or functions of interest in the summary window allows the user to see the most relevant data or functions without actually opening the application up. Thus, the speed of a user’s navigation through various views and windows was improved because it saved the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated. Rather than paging through multiple screens of options, only a few steps were needed from start up to reaching the required data/functionality. Thus, the court found that the Specification clearly indicated that the claims were directed to an improvement in the functioning of computers, particularly those with small screens. While the present claims recite certain specific elements directed to the communication of information to user devices, the present claims do not provide an analogous improvement and the present specification lacks support for the asserted improvement in the maintenance management system.

Applicant argues that the claims are eligible at step 2B of the USC 101 analysis.
Examiner respectfully disagrees. The claims in Amdocs were found to be directed to an abstract idea and were eligible because they contained an eligible inventive concept. The decision relied heavily in a specific definition of the term "enhance" in the claims (i.e. the District Court’s reading of ‘in a distributed fashion’ and ‘close to the source’ of network information requirements into the term ‘enhance’); this term was construed as being dependent upon the invention’s unique distributed architecture. The specification provided an explanation of the claimed distributed enhancement being a critical advancement over the prior art. Thus, the claimed solution in Amdocs entails an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously required massive databases). Further, the Court in Amdocs, found that while the solution required arguably generic components, including network devices and “gatherers” which “gather” information; the claim’s ‘enhancing’ limitation necessarily required that these generic components operate in an unconventional manner to achieve an improvement in computer functionality; the enhancing limitation depends not only on the invention’s distributed architecture, but also depends upon the network devices and gatherers working together in a distributed manner. In contrast, the features in present claims enabling the use of an App or server and a timer counting down do not present a comparable unconventional technological solution or unconventional operation; further, the problem addressed is not technological in nature since it is a problem that exists outside of the realm of technology (i.e. how to optimize component maintenance).
Additional elements reciting communicating the location … to at least one user device; presenting on the user device a list…; and generating a detailed geographical mapping… that is displayed on the user device do not provide an improvement and only add extra-solution activities. The courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). The courts have also found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
The claims in BASCOM were directed to a system for filtering content retrieved from an Internet computer network, comprising a local client computer and a remote ISP server that implements at least one filtering scheme and a plurality of sets of logical filtering elements. The Federal Circuit described the concept of filtering content as an abstract idea and a method of organizing human behavior, similar to concepts previously found to be abstract. The Federal Circuit found that the elements, in combination, amounted to significantly more because of the non-conventional and non-generic arrangement that provided a technical improvement in the art. Examiner finds that the present rejected claims are different than those in BASCOM where the claims where directed to the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user; in contrast, additional elements in the present invention such as the App or server and timer only provide implementation via a computer and do not provide a non-conventional arrangement of additional elements analogous to the claims in BASCOM. The claims in BASCOM were found to contain more than the abstract idea of filtering content along with the requirement to perform it on the Internet or perform it on a set of genetic computer components; none of recited hardware in the present claims offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment. When taken as an ordered combination, the ordered combination of the claimed elements adds nothing that is not already present when the elements are taken individually.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180293677 – discloses a system for remote monitoring and maintenance of a property.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/            Primary Examiner, Art Unit 3683